Title: 3d.
From: Adams, John Quincy
To: 


       I pass’d about an hour, before dinner with Mr. Winthrop, the late librarian. He is much of a politician; his opinion with respect to the situation of the country is always favorable.
       Dined with Mr. Andrews. Lincoln, the senior was there; a young lad of good abilities, and of great application: In the afternoon I met a couple of french officers in the College yard; who wish’d to see the library and museum; but the butler was not to be found; and they were obliged to defer the gratification of their curiosity, to some future opportunity. In the evening I sat about an hour in my brothers’ chamber. A number of Junior’s were collected in a chamber near there, and were enjoying all the pleasures of conviviality: it brought to my mind the frequent scenes of a similar nature, at which I was present, a short time ago. An involuntary sigh arose in my breast; I left the chamber to put a stop to melancholy recollection, and, went to the butler’s room: I found Mr. Stedman, and Mr. Andrews with him, and pass’d the remainder of the evening very agreeably. Stedman and Harris exerted their talents at telling stories, and diverted us very much: between 9 and 10, I retired with Mr. Andrews and lodg’d with him.
      